Name: COMMISSION REGULATION (EC) No 2637/97 of 30 December 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 31.12.97 I EN Official Journal of the European Communities L 356/21 COMMISSION REGULATION (EC) No 2637/97 of 30 December 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 31 December 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1997. For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ L 337, 24 . 12. 1994, p. 66. j2) OJ L 325, 14 . 12. 1996, p . 5. (3) OJ L 387, 31 . 12. 1992, p . 1 . (4) OJ L 22, 31 . 1 . 1995, p. 1 . L 356/22 EN Official Journal of the European Communities 31 . 12. 97 ANNEX to the Commission Regulation of 30 December 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 50 204 50,4 624 201,0 999 125,7 0707 00 40 052 61,9 999 61,9 0709 10 40 220 184,3 999 184,3 0709 90 79 052 96,2 204 138,3 999 117,3 0805 10 61 , 0805 10 65, 0805 10 69 204 42,8 448 24,0 528 44,4 999 37,1 0805 20 31 052 76,2 204 53,0 999 64,6 0805 20 33 , 0805 20 35, 0805 20 37, 0805 20 39 052 99,4 999 99,4 0805 30 40 052 86,0 400 84,5 600 91,8 999 87,4 0808 10 92, 0808 10 94, 0808 10 98 060 48,1 400 85,4 404 84,7 720 56,7 999 68,7 0808 20 67 064 93,6 400 98,2 999 95,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ L 14, 19 . 1 . 1996, p. 6). Code '999 stands for 'of other origin '.